Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg December 16 1814

Having heard of the arrival of the Fingal you may suppose how anxious I am for the next Post A letter was brought me from Gottenburg addressed to you as I percieved immediately that it came from Quincy I opend it and found that it was from your and contained the most interesting news I can hear that my Boys were well I was however much grieved to find that George was to enter so soon you know my ideas upon the subject. therefore it is useless to say anything upon the about it thank God they were well
Mr Harris has been to tell me so much news that he says has come by this Vessel I am quite uneasy and can scarcely write you to day among a great variety he told me that it was said that you Mr. G. or Mr. C. were appointed S. P. but he believed it was you and enquired if should be prepared to set off for Ghent I told him I rather believed he was misinformed and laughed at the idea of the journey—It is however confidently said that you will return here immediately I shall therefore make this letter very short—
I enclose the letter of your Mother and a Note that came with addressed to Mr Smith—
We have had only one Week of Cold and the Streets are all afloat it is exceedingly unhealthy and I am very glad you are not here every body is suffering with Breast complaints.
Adieu Charles is well and I am yours ever most faithfully L C Adams
